Citation Nr: 1511480	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to March 25, 2002, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for ischemic heart disease, effective March 25, 2002.  


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for heart disease was received by VA on February 19, 2002.

2.  The presence of ischemic heart disease has been demonstrated as of July 25, 2001.


CONCLUSION OF LAW

The criteria for an effective date of February 19, 2002, for the award of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2014).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the appellant is challenging the effective date assigned following the grant of service connection.  In a November 2014 Appellant's Brief, the Veteran's accredited representative argued that an effective date from June 2001 should be assigned.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, at 490-91.  Thus, VA's duty to notify in this case has been satisfied.  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. The Veteran's service treatment records and post service medical records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159 . The Veteran has not provided any information to VA concerning available treatment records that were not obtained.  While the Veteran has not been afforded a recent VA examination with regard to his heart, a medical examination or opinion would not assist in making a decision on the claim for an earlier effective date.  Thus, VA was not obligated to obtain one.  Moreover, given the Board's favorable disposition of the claim (i.e., granting service connection back to the date of the claim), the Board finds that all necessary notification and development action on this matter has been accomplished.


Laws and Regulations

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran in this case served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was later granted presumptive service connection for ischemic heart disease based on presumed exposure to herbicides during such service.  The Veteran filed an initial claim for service connection for heart disease on February 19, 2002, which was denied in a November 2002 rating decision. The Veteran filed a claim to reopen, received in May 2010, that was granted in August 2011.  As noted, an effective date of March 25, 2002, was assigned.

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

Following receipt of the Veteran's May 2010 claim to reopen, an August 2011 rating decision awarded service connection for ischemic heart disease on a presumptive basis due to exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of March 25, 2002, on the basis that this was the date of the first medical evidence of diagnosed ischemic heart disease.

The Veteran seeks an earlier effective date for his service-connected ischemic heart disease.  He asserts that medical evidence associated with the claims file indicates that he had ischemic heart disease prior to March 25, 2002.  

In an informal hearing presentation dated in November 2014, the Veteran's representative noted that the Veteran was prescribed nitroglycerin for chest pain in June 2001.  The Board observes that the report of a VA myocardial Persantine perfusion scan, dated July 25, 2001, included an impression of "[s]mall fixed defect low anteroseptal wall with extension to the apex.  No evidence of ischemia."  The report further noted that the finding may represent a very small distal LAD (left anterior descending artery) distribution infarct.  The Board finds that this, notwithstanding the finding of no evidence of ischemia, is sufficient evidence showing that the Veteran had ischemic heart disease as of July 25, 2001.  

The Veteran's claim of entitlement to service connection for heart disease was received by VA on February 19, 2002, and the evidence of record reveals that the Veteran had ischemic heart disease at least as early as July 25, 2001.  Applying the provisions of 38 C.F.R. § 3.816(c)(2)(ii) to this case, the effective date of the award will be the later of the date such claim was received by VA (February 19, 2002) or the date the disability arose (July 25, 2001).  As February 19, 2002, is the later date, the Board finds that the criteria for an effective date of February 19, 2002, for the award of entitlement to service connection for ischemic heart disease is warranted.

The Board here notes that entitlement to an effective date prior to February 19, 2002, for the award of entitlement to service connection for ischemic heart disease is not possible in this case, as February 19, 2002, is the date of the receipt of the Veteran's claim.  As noted, the governing regulation in this case specifies that the effective date of the award will be the later of the date such claim was received by VA, or the date the disability arose.  Stated differently, an effective date award in such cases cannot be earlier than the date the claim was received.  38 C.F.R. § 3.816(c)(2).  The Board has noted that the Veteran's representative has argued that the Veteran essentially filed an informal claim for benefits when he reported complaints to VA doctors in June 2001 and on an examination in November 2001.  The representative cited 38 C.F.R. 3.157(a) that provides that "A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits..."  The Board notes, however, that section 3.157 pertains only to claims for increased ratings and claims to reopen certain previously denied claims.  The Veteran's claim does not fall within either one of those categories.  Therefore, an earlier effective date cannot be granted under section 3.157.  

In sum, the criteria for an effective date of February 19, 2002, for the award of entitlement to service connection for ischemic heart disease is warranted.


ORDER

An effective date of February 19, 2002, for the award of entitlement to service connection for ischemic heart disease is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


